FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    February 14, 2022

                                  No. 04-21-00009-CV

                                    Ernest BUSTOS,
                                       Appellant

                                            v.

                          ENCINO PARK HOMEOWNERS,
                                   Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-18828
                               Larry Noll, Judge Presiding


                                     ORDER
       Appellees' Motion to Supplement the Reporter's Record and Clerk's Record by
Transferring the Reporter's Record from Prior Appeal is hereby GRANTED.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court